631 So. 2d 369 (1994)
Norliza BATTS, Appellant,
v.
STATE of Florida, DEPARTMENT OF EDUCATION, Appellee.
No. 92-1476.
District Court of Appeal of Florida, Fourth District.
February 9, 1994.
Stephen J. Finta, Fort Lauderdale, for appellant.
Steven B. Sprechman, North Miami Beach, for appellee.
*370 PER CURIAM.
The sole issue raised on appeal is whether the circuit court lacked subject matter jurisdiction. Because this controversy involved four separate promissory notes, each for $2,500, the notes could not be aggregated to meet the then-existing $5,000 jurisdictional requirement and confer jurisdiction on the circuit court. Accordingly, we reverse. See Burkhart v. Gowin, 86 Fla. 376, 98 So. 140 (1923); Canonico v. Devine, 130 So. 2d 319 (Fla. 3d DCA 1961). This cause is remanded with directions to vacate the final judgment and to transfer this cause to the county court pursuant to rule 1.060(a), Florida Rules of Civil Procedure.
REVERSED and REMANDED with directions.
HERSEY, FARMER and PARIENTE, JJ., concur.